 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL HEMINGWAY,                           No. 2:17-cv-01792-MCE-EFB
12                    Plaintiff,
13          v.                                    ORDER
14   CDCR,
15                    Defendant.
16

17         The Court is in receipt of Plaintiff’s Statement re Order Adopting Findings and

18   Recommendations, which the Court construes as a Motion for Reconsideration. The

19   Statement/Motion (ECF No. 14) is DENIED.

20         IT IS SO ORDERED.

21   Dated: November 13, 2018

22
23
24
25
26
27
28
                                                 1
